Citation Nr: 0123650	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  99-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints. 

2.  Entitlement to service connection for loss of vision and 
cataracts.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to May 
1947, and from March 1950 to March 1953.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which denied the benefits sought on 
appeal.

The issue for service connection for vision loss and 
cataracts will be addressed in the remand following this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's arthritis was not shown until many years 
after service.  

3.  The evidence of record does not show that the veteran's 
arthritis of multiple joints is related to, or may be 
presumed to be related to, his active service or any 
injuries, experiences or circumstances therein.

4.  Evidence of record received by the RO in April 2001, and 
by the Board in August 2001, is cumulative of evidence 
already in the claim file and is not relevant to critical 
issue of causation.



CONCLUSION OF LAW

Service connection for arthritis of multiple joints is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131, 1154 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001); 66 
Fed. Reg. 45620-45632 (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that he now suffers from 
arthritis of multiple joints, including the hips and left 
shoulder, due to his service in Korea during the Korean War.  
Specifically, he asserts that the stress he experienced in 
Korea during the Chosin Reservoir campaign shut down his 
parathyroid gland, with the result that his body took calcium 
from his bones, teeth and eyes that in turn resulted in 
arthritis.  At times he has denied having suffered actual 
frostbite, saying he was only exposed to extreme cold; at 
other times he has reported that he did suffer frostbite.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In this regard, the Board notes that medical examination 
reports dating from the veteran's service have been obtained; 
post-service private and VA treatment records have been 
obtained; and VA examinations have been conducted.  In 
addition, in a March 1999 Statement of the Case, and 
Supplemental Statements of the Case dated in October 1999 and 
May 2000, the veteran was notified of the evidence required 
for a grant of service connection for his claimed disability.  
The veteran was provided the opportunity to testify before 
the undersigned Board member in March 2000.  In March 2001, 
the RO sent the veteran correspondence informing him of the 
progress of his claim, the evidence VA had, the evidence VA 
would request, and the type of evidence the veteran needed to 
submit to show that he warranted service connection.

As noted further below, the veteran has identified three 
individuals, and the 23rd Infantry of the 2nd Division, as 
possible sources of evidence that he was hospitalized for a 
week for treatment of exposure after being overrun at the 
Chosin Reservoir.  The Board finds that additional 
development along these lines is not required.  Given that 
the veteran has been shown to have served in Korea in 
December 1950, and in light of the circumstances surrounding 
the battle of the Chosin Reservoir, the Board finds that it 
may be taken for granted that the veteran was hospitalized at 
that time.  38 U.S.C.A. § 1154(a)&(b).

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations and obtained necessary 
medical opinions.  The RO has obtained all pertinent records 
regarding the issue on appeal and the veteran has been 
effectively notified of the evidence required to substantiate 
this claim.  There is no indication of existing evidence that 
could substantiate the claim that the RO has not obtained.  
He and his representative further plainly show through their 
statements and submissions of evidence that they understand 
the nature of the evidence needed to substantiate this claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).

Turning to the veteran's service medical records, his May 
1947 report of separation medical examination, February 1953 
report of separation medical examination, and his May 1953 
separation report of medical history are negative for 
pertinent complaints, findings, symptoms, or diagnoses.  His 
DD 214 indicates that he served in Korea for one year and 
five months.  

The veteran has submitted records of post-service private 
treatment by various doctors for numerous physical 
conditions.  Records from Dr. A. describe treatment of the 
cervical spine and lower back in the 1980's.  In addition, 
June 1993 private x-rays showed narrowing of the DIP and PIP 
joints related to degenerative changes.  In July 1993, the 
veteran was assessed with acute/chronic arthritis of the left 
fourth PIP joint.  In May 1997, private x-rays showed mild to 
moderate left AC joint degenerative changes.  In a statement 
dated in May 1997, Dr. N. states that he had no medical 
records or personal recollection of treatment of the veteran 
prior to retirement as an orthopedic surgeon in 1982.  In a 
statement dated in December 1998, Dr. P. stated that he had 
treated the veteran in 1997 and 1998 for an arthritic 
condition using natural methods.  

The report of a July 1997 VA general medical examination 
discloses that there was no claims file or medical record to 
accompany the veteran.  The veteran reported having had 
arthritis, or crystals, in his left shoulder that cleared up 
in 1997 after a cortisone injection.  He had no present 
complaints.  

Detailed results of physical examination were provided.  
Regarding the veteran's arthritis complaints, multiple 
joints, left shoulder, the examiner stated that a review of 
current x-rays led to a pertinent diagnosis of mild 
degenerative arthritis of the shoulders.  Review of current 
x-rays also resulted in a diagnosis of normal right hip joint 
space.  

The report of an April 1998 VA orthopedic examination notes 
that the veteran brought in an article by Dr. Susan Macher 
(sic) proposing that arthritis had been discovered in 
veterans who were exposed to extreme cold, such as lying on 
the ground, while at the Chosin reservoir.  The examiner 
erroneously stated that the veteran was at the Chosin 
reservoir in 1946 and 1947, not in 1950 like the veterans in 
the article.  The examiner stated that on examination of the 
veteran, there was no specific inflammatory arthritis.  The 
examiner did describe the daily effects of the veteran's 
condition and the veteran's flare-ups, pain, weakness and 
treatment.  

The pertinent diagnosis was mild degenerative arthritis 
documented by x-rays and bone scans.  The examiner stated 
that there were several articles and a tape in the medical 
library on the research done regarding veterans at Chosin 
Reservoir, especially during he winter of 1950, which seemed 
to link more arthritis to those that were exposed to the cold 
at that time than those who did not go overseas.  The 
examiner stated that these were just articles and there was 
no complete evidence to be linked, so the conclusion would 
have to be that the arthritis was probably not as likely to 
be the result of cold exposure as to old age.  

In October 1998, the RO requested that a cold injury 
specialist conduct an additional VA examination, in order to 
address whether the veteran's arthritis was as likely as not 
due to residuals of cold exposure.  

The report of a December 1998 VA orthopedic examination 
discloses that the examiner reviewed the veteran's claims 
file, VA medical records and x-rays from July 1997.  The 
examiner stated that he did not have private medical records 
from two private doctors, who had treated the veteran for 
various problems.  However, the Board notes that records from 
one of the specified private doctors were in the clams file 
at the time of the December 1998 VA examination, and there is 
no indication that the second specified private doctor 
provided any treatment relevant to the veteran's arthritis.  

The examiner set forth the veteran's history, as related by 
him and as recorded in the record.  The veteran stated that 
his arthritis began in the 1950's for all joints, at the same 
time.  He attributed the onset of his problems to an incident 
in December 1950, during which he was pinned under a tank 
whose engine was running.  He said that he spent about half 
the night under the tank and that it was very cold.  The 
veteran said that he suffered carbon monoxide poisoning and 
passed out when he stood up.  He denied receiving oxygen and 
said that he did not know for how long he was passed out.  
The veteran stated that he first noticed the arthritis 
symptoms in 1954 while working as a logger.  He did not 
recall the details as to diagnoses or treatment at that time.  
The veteran gave the examiner a newspaper article regarding 
the relationship between frostbite and under-appreciated, 
delayed health problems.  The examiner noted that he read the 
article and that during the examination the veteran denied 
three times that he had ever suffered from frostbite.  The 
veteran stated that his arthritis symptoms responded to 
natural substances.  

The examiner set forth detailed results of the current 
physical examination.  The examiner offered an assessment 
that it was extremely unlikely that the veteran had carbon 
monoxide poisoning, given that he did not receive oxygen.  
The veteran's passing out was more likely than not secondary 
to orthostatic hypertension.  From the minimal records 
available prior to 1979, there was no objective support that 
the veteran had arthritis that could be traced to cold 
exposure.  Regarding the article, the examiner pointed out 
that the veteran denied frostbite.  The fact that the veteran 
had no symptoms from 1950 to 1954 also supported a finding 
that his complaints of multiple joint arthritis were not 
related to cold exposure as one would expect that severe cold 
exposure would cause symptoms much sooner.  In addition, such 
symptoms would not respond to natural medications first given 
some 40 years' later.  The veteran gave a history of gout and 
this was a more likely explanation for some of his joint 
complaints.  The examiner also pointed out that most of the 
veteran's complaints and functional deficits were 
attributable to his cervical spine difficulties that had 
occurred after his service.  The final assessment was 
postponed until x-rays could be conducted.  

In a December 1998 addendum, the VA examiner reviewed the 
requested x-ray reports.  He stated that there was no 
significant radiologic evidence of degenerative changes in 
the veteran's hips and knees.  There was radiologic evidence 
of mild osteoarthritis of the PIP and DIP joints of the small 
fingers bilaterally.  The examiner expressed the opinion that 
these changes could very much be consistent with the 
veteran's age, given their extremely mild nature and their 
location.  The examiner also reiterated that the objective 
medical evidence available and the history provided by the 
veteran indicated that the veteran did not suffer from 
frostbite about the joints for which he had complaints, and 
that there was no radiographic evidence to support arthritis 
in these joints.  

In March 2000, the veteran and his wife testified before the 
undersigned Board member.  The veteran testified that he was 
in Korea from September 1950 to October 1951, and was at the 
Chosin Reservoir.  Transcript (T.) at p. 4.  The veteran said 
that he was there when the Chinese attacked.  The veteran 
stated that in November 1950 he was trapped under a tank with 
the engine running, and incurred carbon monoxide poisoning 
and passed out.  When he woke up he was being taken off a 
plane at the hospital.  He testified that he spent ten days 
at the hospital and then returned to his outfit.  The veteran 
noted that the temperature was negative 30 degrees for the 
whole four months he was there.  T. at p. 5.  The veteran 
said that no record was kept of his hospital treatment.  T. 
at p. 6.  He was only treated for carbon monoxide poisoning, 
by a medic.  He was merely observed, and no one told him 
anything about carbon monoxide poisoning or frostbite.  T. at 
p. 7.  He stated that he had never been told that due to his 
service at the Chosin Reservoir he had frostbite.  T. at p. 
7.  The veteran stated that for protective gear he only had 
cowboy boots, since his feet were too large for boots or snow 
packs.  During the winter of 1950 he ordered boots from Sears 
but still did not have a snow pack.  He did have a parka and 
gloves.  T. at pp. 7-8.  

The veteran stated that Dr. N. treated him for his neck, and 
Dr. N. did not have any records.  T. at pp. 8-9.  Dr. N. 
treated him in 1969 when he broke his neck the second time.  
T. at p. 10.  The veteran stated that Dr. B. treated him for 
arthritis and his neck.  T. at p. 9.  He began to see Dr. B. 
in 1972, or 1973.  T. at p. 10.  Dr. B. submitted records 
pertaining to the veteran's neck to the Social Security 
Administration (SSA) but he did not submit records concerning 
the veteran's arthritis since SSA was only interested in the 
veteran's neck.  Dr. B. did not have records.  The veteran 
was able to obtain medical records from Dr. A., which he 
submitted.  T. at p. 9.  The veteran stated that both Dr. A. 
and Dr. B. treated him for his neck.  T. at p. 10.  He did 
not have any additional records from them.  T. at p. 11.  

The veteran asserted his belief that the stress of being 
attacked by the Chinese shut down his parathyroid glands.  
The result was that his body took calcium from his bones, 
teeth and eyes in order to build new cells.  As a result, he 
developed arthritis, among other conditions.  T. at p. 12.  
He stated that Dr. P. was the first person to tell him about 
the parathyroid shutting down.  Dr. P. put him on calcium and 
magnesium.  When asked, the veteran replied that Dr. P. did 
not address whether the veteran's stress in Korea caused the 
shutting down of his thyroid gland, and that Dr. P. only 
addressed his current slow acting parathyroid.  The veteran 
said that he based his assertions as to the war stress on his 
own research.  T. at p. 15.  

The veteran also stated that his hands and feet were frozen 
in Korea but were not frostbitten.  He explained that 
currently they were tender when cold, and were sore and 
painful, but had never been frostbitten.  He added that he 
did not think that frostbite was the cause of his arthritis.  
T. at p. 17.  He also noted that no medical care providers 
had ever told him that he had frostbite.  T. at p. 18.  
Finally he stated that when he was separated from service, he 
did not have a physical examination even though his records 
showed he had.  T. at p. 20.  

At the hearing, the veteran submitted a number of documents, 
including a list of his medications and supplements, and 
numerous articles and advertisements addressing alternative 
cures for arthritis.  A statement from his wife described her 
observations as to his arthritis symptoms, and described some 
of his treatment.  The veteran submitted statements 
reiterating the assertions made during his hearing.  He also 
asserted that the two VA examinations he had for his 
arthritis were inadequate.  He explained that the first was 
conducted by a nurse who was not interested in listening to 
him.  The veteran disagreed with the conclusion drawn by the 
second examiner as to the relevance of the fact that the 
veteran was not treated with oxygen after passing out.  The 
veteran said that such treatment was impossible because he 
and his fellow soldiers were running for their lives.  

In April 2001, the veteran submitted correspondence to the RO 
along with additional evidence.  The RO forwarded these 
materials to the Board, where they were received in August 
2001, within 90 days of the July 2001 certification of the 
appeal to the Board.  Therefore a motion showing good cause 
for a delay is not necessary.  38 C.F.R. § 20.1304(b) (2001).  

The additional evidence consists in part of reprints of two 
newspaper articles about the battle at the Chosin Reservoir 
and the resulting injuries and long-term health problems of 
Chosin veterans.  The veteran also submitted a statement that 
in December 1950 he had been hospitalized for one week for 
exposure and "possible" hypothermia after having been overrun 
at the Chosin Reservoir.  He said that he was unable to get 
written verification since 1800 troops were admitted in the 
first 24 hours.  He said that records might be with the 23rd 
Infantry of the 2nd Division, since he was with them when 
overrun and hospitalized.  The veteran named three fellow 
veterans, and their original place of origin, and said that 
they might be able to verify that he was hospitalized at 
Chosin during the first roadblock.  

The veteran also asserted that he had never seen his February 
1953 Form 89 Report of Medical History before VA had sent him 
a copy.  He stated that the form was not accurate.  He said 
that it was not his signature on the form, that no physical 
examination was performed and that the person who signed his 
discharge did not even look up to see if he was the correct 
person being discharged. 

The veteran again reported that no post-service private 
treatment records were available.  He explained that there 
were no post-service VA treatment records demonstrating a 
continuity of symptomatology because his generation had been 
too busy working to worry about their health.  Further, at 
the time he was discharged, VA did not encourage veterans to 
seek health care or compensation.  

The veteran also disagreed with the findings and conclusions 
reached by the VA examiners.  He maintained that he had 
proven that he was at the Chosin Reservoir, and that this was 
enough to prove that his current arthritis was related to his 
service.  

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In each case, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service. 
38 U.S.C.A. § 1154(a) (West 1991).  If a veteran engaged in 
combat with the enemy in active service during a period of 
war, the VA shall accept as sufficient proof of service- 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Every reasonable 
doubt shall be resolved in the veteran's favor.  Service 
connection of such disease or injury may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against service 
connection for arthritis of multiple joints.  In so finding, 
the Board first acknowledges that the medical evidence 
indicates that the veteran currently has arthritis.  
Similarly, the Board acknowledges that traumatic injuries, 
hospitalization, exposure to extreme cold and stress, and 
inadequate nutrition may be taken for granted, given the 
circumstances of the veteran's active service in Korea, which 
included combat at the Chosin Reservoir during the winter of 
1950-1951.  38 U.S.C.A. § 1154(a)&(b).   As noted above, the 
current record is sufficient to establish these facts and 
further development of service records or lay evidence from 
fellow veterans would be purely redundant and cumulative.  
Nevertheless, the Board finds that there is no evidence that 
it is at least as likely as not that the veteran's current 
arthritis is a result of his hardships and experiences during 
active service.

The veteran's post-service treatment records present no 
evidence that his current arthritis is related to his service 
or any experiences therein.  For example, the veteran's post-
service medical records fail to show continuity of arthritis 
symptomatology until decades after his service.  In the same 
way, the veteran's post-service medical records fail to 
illustrate that his arthritis became manifest to a degree of 
10 percent or more within one year from the date of 
termination of his service.  38 C.F.R. §§ 3.307, 3.309.

VA medical opinions have been obtained as to the 
relationship, if any, between the veteran's service and his 
current arthritis.  These medical opinions fail to show that 
it is at least as likely as not that the veteran's arthritis 
is related to his active service.  The report of an April 
1998 VA orthopedic examination incorrectly notes that the 
veteran was at the Chosin reservoir in 1946 and 1947, not in 
1950 like the veterans in the article.  Nevertheless, the 
examiner referred to literature that seemed to link arthritis 
more to those veterans that were at the Chosin Reservoir 
during the winter of 1950-1951 than those who did not go 
overseas.  The examiner concluded that these were just 
articles without complete evidence.  The conclusion that the 
article itself did not demonstrate medical causation makes 
moot any misstatement by the medical provider about the dates 
the veteran was in Korea.  The medical provider further 
concluded that the veteran's arthritis was probably not as 
likely to be the result of cold exposure as to old age.  

The report and addendum of a December 1998 VA orthopedic 
examination states that the examiner reviewed the veteran's 
claims file, VA medical records and x-rays from July 1997.  
Even ignoring the examiner's conclusion that the veteran's 
passing out was more likely than not secondary to orthostatic 
hypertension (since he had not been given oxygen), the 
examiner nevertheless noted that there was no objective 
support that the veteran had arthritis that could be traced 
to cold exposure.  The examiner asserted that the veteran's 
history of gout was a more likely explanation for some of his 
joint complaints.  The VA examiner further stated that the 
mild osteoarthritis of the small fingers bilaterally could 
very much be consistent with the veteran's age, given their 
extremely mild nature and their location.  

The Board finds that these opinions are quite probative as to 
the etiology of the veteran's arthritis.  The examiners 
offered explanations for their conclusions.  The conclusions 
are based on current examination findings, as well as 
scientific literature or a review of the veteran's medical 
records.  The rationale provided essentially points to the 
conclusion that, even if every detail concerning the 
veteran's undoubted tremendous hardships in Korea of combat 
and extreme cold is acknowledged as true, the clinical and 
radiographic findings, as well as the history and literature, 
are fundamentally inconsistent on a medical basis with a 
causal relationship between those events and the current 
arthritic disability.  The Board must conclude that despite 
the veteran's assertions as to their inadequacy, the 
examination reports appear complete and adequate. 

Regarding the assertions made by the veteran and his wife as 
to the relationship between the cold, stress, inadequate 
nutrition and carbon monoxide poisoning he experienced in 
Korea and his arthritis, the Board observes that as 
laypersons, they are not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As a result, their opinions do not constitute compensable 
medical evidence linking the veteran's arthritis to his 
active service and thus they carry no probative weight on the 
critical question in this matter of medical causation.  For 
the same reason, the veteran's assertion that the VA medical 
opinions are erroneous carries no probative weight.  Id.

The Board recognizes the various articles and advertisements 
submitted by the veteran on behalf of his claim.  These 
articles provide only general information about the possible 
results of exposure to extreme cold, and the causes and 
treatment of arthritis.  They do not specifically address the 
facts of the veteran's own claim, such as his own service 
history, post-service medical treatment or current 
examination findings.  Nor do they demonstrate that the 
veteran's service in Korea, or any of his experiences there, 
resulted in his current arthritis.  Even if the articles were 
deemed to establish general propositions about the 
relationship between these events and disability, the 
specific findings, medical opinions and rationale of record 
addressing the specific facts of this case vastly outweigh 
them.  

Finally, the Board finds that a remand is not required in 
this case to allow the RO to conduct the initial adjudication 
of the evidence received by the Board in August 2001, despite 
the fact that the veteran did not submit a waiver of the 
right to adjudication by the RO.  The additional evidence is 
cumulative and merely duplicates materials already of record.  
The additional evidence also fails to be relevant, as it does 
not provide the crucial element missing from the veteran's 
claim, medical evidence linking his inservice experiences in 
Korea to his current arthritis.  See 38 C.F.R. § 20.1304(c) 
(2001). 

Specifically, the two newspaper articles duplicate the media 
articles already of record, and also suffer from the same 
lack of specificity as to the facts of the veteran's own 
case.  The veteran's statement as to his experiences in 
Korea, which he said can be confirmed by records of the 23rd 
Infantry of the 2nd Division and the three identified fellow 
veterans, are duplicative of his prior statements.  In 
addition, they fail to be relevant since the Board already 
accepts the veteran's testimony as to his experiences in 
Korea.  The veteran's assertion as to the inaccuracy of the 
February 1953 Form 89 Report of Medical History, and his 
explanation as to the lack of post-service treatment records, 
are not relevant because even if true, they fail to address 
whether his inservice experiences in Korea caused his post-
service arthritis.  His disagreements with the findings and 
conclusions reached by the VA examiners are not material, 
since the veteran is not a medical professional.  Espiritu, 2 
Vet. App. at 492.  

In light of the foregoing, service connection for arthritis 
of multiple joints must be denied.


ORDER

Service connection for arthritis of multiple joints is 
denied.


REMAND

The veteran maintains, in substance, that he incurred loss of 
vision and cataracts while in the service, caused by his 
service in Korea.  

During his March 2000 hearing before the undersigned Board 
member, the veteran testified that looking through a gun site 
was like looking at a flashlight with a pinhole in it.  He 
stated that it strained his eyes and that he looked through a 
gun site for 13 months.  He also asserted that it was likely 
that eating C rations and K rations for 13 months had led to 
eye damage, since they were made prior to 1942.  T. at p. 19.  

In October 1998, the RO requested that a cold injury 
specialist conduct an additional VA examination, in order to 
address whether the veteran's cataracts were due to carbon 
monoxide exposure or lack of proper nutrition while in 
combat.  According to the December 1998 report of the 
corresponding VA eye examination, the veteran was assessed 
with a mild n.s. cataract, left eye, and refractive error, 
left eye.  The examiner noted that it was difficult to 
quantify and identify the issue of UV reflections from 
snow/glare as etiology of the veteran's current findings and 
that an additional examination was needed by a specialist in 
cold exposure.  

There is no indication in the claims file that such 
additional VA examination was conducted.  The Board notes 
that in the circumstances of this claim, such an evaluation 
is also required by the VCAA.  

Accordingly, this case is REMANDED for the following:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should arrange for a VA eye 
examination, by a cold injury specialist, 
in order to address whether the veteran's 
cataracts were due to service, or any 
experiences therein, such as carbon 
monoxide exposure, cold exposure, use of 
gunsites, or lack of proper nutrition 
while in combat.  It is imperative that 
the examiner has the claims folder 
available for review in conjunction with 
the examination.  All testing deemed 
necessary should be performed.  Any 
opinion expressed must be accompanied by 
a complete rational.  If the examiner 
finds it impossible to provide any part 
of the requested opinion without resort 
to pure speculation, he or she should so 
indicate.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
loss of vision and cataracts. 

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

 


